1
2
3                                                                        JS-6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   C&SM, INT’L, a South Korea               Case No. 2:18-cv-03510-MWF-JEM
     Corporation
12                                            ORDER RE: STIPULATION FOR
13                  Plaintiff,                DISMISSAL PURSUANT TO FRCP
                                              41(a)(1)(A)(ii)
14                     vs.                    Judge: Hon. Michael W. Fitzgerald
15
     JOLLYCHIC, INC., a California
16   Corporation; HAIYAN LI, an
17   individual; and DOES 1-10, inclusive,
18                Defendants.
19
20
           The parties having so stipulated and agreed, the above-referenced case is
21
     hereby dismissed with prejudice and without an award of costs or fees to any party.
22
     Each party shall bear their own costs and attorney fees.
23
24
     IT IS SO ORDERED.
25
     Dated: May 21, 2019
26
27                                           The Honorable Michael W. Fitzgerald
                                             United Stated District Court Judge
28
                                               1
                                             ORDER
